Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Thompson, (Reg. No. 72,001), on February 19, 2021. 

Listing of Claims:
(Currently Amended) A method for automated configuration of an industrial controller comprising:
providing, by said industrial controller, an identification 
receiving, by said industrial controller, from said server via said network in response to providing said identification to said server, a list of industrial programs available for configuration;
selecting, by said industrial controller, from said list of industrial programs, a desired industrial program;
requesting, by said industrial controller, said desired industrial program from said server via said network; and
receiving, by said industrial controller, from said server via said network.

5.		(Currently Amended) A method for automated configuration of an industrial controller, comprising:
receiving, at a server, an identification from an industrial controller connected to said server via a network, said identification identifying said industrial controller; 
providing, to said industrial controller via said network and in response to said identification received from said industrial controller, a list of industrial programs available for configuration on said industrial controller;
receiving, from said industrial controller via said network, a request for a desired industrial program, said request being representative of a selection of said desired industrial program by said industrial controller based on said list of industrial programs; and
providing said desired industrial program to said industrial controller via said network in accordance with said identification.

12. 	(Currently Amended) A server for an industrial controller, comprising:
a server receiving unit adapted to receive an identification from an industrial controller connected to said server via a network, said identification identifying said industrial controller; and
a configuration unit adapted to provide to said industrial controller via said network and in response to said identification received from said industrial controller, a list of industrial programs available for configuration on said industrial controller;
wherein said server receiving unit is adapted to receive, from said industrial controller via said network, a request for a desired industrial program of the list of industrial programs, said request being representative of a selection of said desired industrial program by said industrial controller; and 
wherein said configuration unit is adapted to provide said desired industrial program to said industrial controller via said network in accordance with said identification.

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims over the prior art to include verifying language that it is the industrial controller that is selecting, from a list of industrial programs, a designated industrial program that was sent to the industrial controller by a server after the industrial controller provides identification to the server.   Applicant’s arguments filed on 1/25/2021 in the after final action are fully considered and are persuasive. The rejections of independent claims 1, 5, 10, 12, and 15 and subsequent dependent claims are withdrawn. 

In a final search, three references were found that teach relevant prior art, but are different than the claimed invention. Kay et al. (US PG Pub No. 20170039221) is close to the instant application amended claim limitations.  However, this reference falls short of the industrial controller that is doing the selecting. Kay teaches that it is the external or remote device that is doing the selecting.  For example paragraph 0010 states that “The file system services [which resided on the industrial controller] allow selection of a running program from a plurality of application programs residing on the industrial controller.” However, the very next sentence verifies that the selection is initiated from a remote or local location: “The selection can be invoked by sending a communication command from a remote or local location.” Paragraph 0024 also supports this interpretation consistent throughout Kay: “the execution engine in cooperation with a file system 24 allows remote devices to select a particular application program to execute from amongst a plurality of application programs 26.”  See also claim 3 supporting the same position. 
Another reference of Yoke et al. (CA Application No. 2056829A1) teaches a selection by a programmable controller; however this is only a sequential selection and not a selection from a list depending on a specific role for the controller as stated in specification PG Pub. paragraph 0062. Yoke page 3, paragraph 3 states: “The control programs are sequentially selected for execution in a round robin manner based on the order of the program identifiers in the list.”  This is consistent through the Yoke reference that the selection by the controllers is only a sequential embodiment rather from a list sent to the industrial controller by a server. 
Finally in Krause et al. (US PG Pub. No. 20020045970) teaches the normal embodiment that it is a user that is selecting the program rather than the controller. Par. 0047: “In general, the user interface 728 allows the operator to view the programs that are available to be executed on the controller 102. The user may select a program from the list of available programs, e.g., operating programs or utilities, and instruct the robot controller to execute the selected program through the teach pendant 112.” 
	No other prior art reference could be found with the original limitations including the amended limitations where an industrial controller is selecting from a list a program from a plurality of programs that is provided by a server. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116